Case 1:19-cv-00435-CFC-SRF Document1 Filed 03/01/19 Page 1 of 7 PagelD #: 1

UNITED STATES DISTRICT COURT FOR THE

 

 

DISTRICT OF DELAWARE

KARRIEM KEYS, ) CASE NO.
PLAINTIFF, 5
V. 5 JURY TRIAL DEMANDED
HANOVER FOODS CORP.,
DEFENDANT, 5

)

COMPLAINT

Plaintiff, Karriem Keys, by and through his undersigned counsel, files this Complaint

against Defendant, Hanover Foods Corp., and in support thereof avers as follows:

PARTIES
1. Plaintiff, Karriem Keys, is an adult individual residing in Delaware.
2. Defendant, Hanover Foods Corp., is a Pennsylvania corporation with a principal place of
business in Hanover, Pennsylvania.
JURISDICTION AND VENUE
3. This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because the Plaintiff

asserts a claim under Title VII of the Civil Rights Act of 1964. The Court has supplemental
Jurisdiction over the Plaintiffs state law claim under 28 U.S.C. § 1367(a) because the claims are
so related that they form part of the same case or controversy. Alternatively, the Court would
have subject matter jurisdiction under 28 U.S.C, § 1332(a) because there is complete diversity of
citizenship and the amount in controversy exceeds $75,000 exclusive of costs and interest.

4, Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the events or

omissions giving rise to this case occurred in this District. Venue is also proper under 28 U.S.C.
Case 1:19-cv-00435-CFC-SRF Document1 Filed 03/01/19 Page 2 of 7 PagelD #: 2

§ 1391(b)(1) and 28 U.S.C. § £391(c)(2) because the only Defendant is an entity subject to
personal jurisdiction in this District.
5, Plaintiff filed his discrimination charge with the Delaware Department of Labor on April
5, 2018, which was within 180 days after the alleged discrimination. Plaintiff requested dual
filing with the U.S. Equal Employment Opportunity Commission. The Delaware Department of
Labor mailed a notice of right to sue on December 3, 2018. Exhibit 1. This litigation was
commenced within 90 days after the notice of right to sue.

SUMMARY
6. This is an employment discrimination case, The Plaintiff worked as a machine operator
at a Hanover Foods production facility in Clayton, Delaware, His supervisors would apply work
conduct rules to white employees leniently, or not at all, while applying the same rules strictly to
black employees such as the Plaintiff. The Defendant terminated the Plaintiff in January of
2018. On the same day, the Plaintiff's supervisor replaced the Plaintiff with a new white
employee, who had evidently been present on site to take over the Plaintiff's position, Despite
the reasons given by the Defendant, the Plaintiff was disciplined and terminated because of his
race. The Defendant’s reason was that the Plaintiff was allegedly sleeping while production was
down. White employees in the Plaintiff's crew would actually sleep while production was down
on a regular basis, and none were disciplined or terminated. Despite the reasons given by the
Defendant, the Plaintiff was disciplined and terminated because of his race. The Defendant also
ignored multiple complaints of discrimination by other employees leading up to the Plaintiff's

termination.
Case 1:19-cv-00435-CFC-SRF Document1 Filed 03/01/19 Page 3 of 7 PagelD #: 3

FACTS
7. The Plaintiff worked as a machine operator at a Hanover Foods food production facility
in Clayton Delaware, from April 2016 until January 4, 2018.
8. His supervisors subjected black employees to increased scrutiny and would unfairly
discipline them for trivial or fabricated infractions. His supervisors would also give black
employees less desirable shifts and duties at the production facility. Meanwhile, the Plaintiff's
supervisors would ignore similar infractions by white employees.
9, In January of 2018, the Plaintiff was terminated, On the same day, his supervisor hired a
white employee to fill his position, who had evidently been waiting on site to fill the Plaintiff’
position.
10. The practice on the Plaintiffs crew was to sleep while the production line was down.
11. In particular, white employees would frequently sleep while production was down
without any warnings, discipline, or other adverse consequences.
12. The reason given for the Plaintiff’s termination was that the Plaintiff was allegedly
sleeping while production was down.
13. At the time of the alleged infraction, there was no production, and thus no work that the
Plaintiff could actually be doing.
14. Even if the Plaintiff had committed such an infraction, the Defendant’s policy would
have been to give a verbal warning or, at most, a 3-day suspension. Instead, the Plaintiff was
terminated without a warning or a suspension.
15. Despite the reasons given by the Defendant, the Plaintiff was disciplined and terminated
because of his race. The reason given by the Defendant was pretext, given that the white

employees actually slept on a regular basis and none were disciplined, there was no warning on
Case 1:19-cv-00435-CFC-SRF Document1 Filed 03/01/19 Page 4 of 7 PagelD #: 4

the change in policy, a white employee was already waiting to take the Plaintiff's place, and the
Defendant ignored iis own practice of first giving lesser discipline before termination (such as a
warning or suspension).

16, The Defendant also ignored multiple complaints of discrimination by other employees
leading up to the Plaintiff's termination.

COUNT I
VIOLATIONS OF TITLE VI OF THE CIVIL RIGHTS ACT

17,‘ Plaintiff incorporates by reference the foregoing paragraphs.

18. The Defendant, its management, agents, and employees engaged in a pattern and practice
of discrimination against the Plaintiff with respect to the terms, conditions, and privileges of
employment because of his race, in violation of Title VII of the Civil Rights Act.

19, The acts, failures to act, practices, and policies of the Defendant constitute discrimination
against the Plaintiff because of his race, in violation of Title VU.

20. Additionally, the Plaintiff has been subjected to dissimilar and disparate standards of

treatment with respect to the terms, conditions, discipline, and privileges of employment because

of his race.
21.  Asaresult, the Plaintiff has been deprived of his employment and income.
22. The Defendant’s conduct was severe and pervasive, substantially altered the terms and

conditions of the Plaintiffs employment, and created a working environment so hostile that no
reasonable employee would tolerate it.

23. The acts of discrimination were intentional, willful, and in reckless disregard for the
Plaintiff's rights and interests.

24. The Defendant knew or should have known about the discriminatory employment

practices engaged in by its management, agents, and employees.

f
Case 1:19-cv-00435-CFC-SRF Document1 Filed 03/01/19 Page 5 of 7 PagelD #: 5

WHEREFORE, the Plaintiff, Karriem Keys, demands judgment in his favor against the
Defendant Hanover Foods Corp,, including:

a, Damages in excess of $75,000, the exact amount to be determined at trial.

b. Attorney’s fees.

c. Costs and interests.

d. Punitive damages for the Defendant’s wanton, willful, intentional, reckless, and
outrageous conduct.

€. Such other and further relief as the Court may deem just and proper.

COUNT II
VIOLATIONS OF THE DELAWARE DISCRIMINATION IN EMPLOYMENT ACT

25.  Plaintiffincorporates by reference the foregoing paragraphs.

26. The Defendant, its management, agents, and employees engaged in a pattern and practice
of discrimination against the Plaintiff with respect to the terms, conditions, and privileges of
employment because of his race, in violation of Title VII of the Civil Rights Act.

27. The acts, failures to act, practices, and policies of the Defendant constitute discrimination
against the Plaintiff because of his race, in violation of Title VII.

28. Additionally, the Plaintiff has been subjected to dissimilar and disparate standards of
treatment with respect to the terms, conditions, discipline, and privileges of employment because
of his race.

29. Asa result, the Plaintiff has been deprived of his employment and income.

30, The Defendant’s conduct was severe and pervasive, substantially altered the terms and
conditions of the Plaintiff's employment, and created a working environment so hostile that no

reasonable employee would tolerate it.
Case 1:19-cv-00435-CFC-SRF Document1 Filed 03/01/19 Page 6 of 7 PagelD #: 6

31. The acts of discrimination were intentional, willful, and in reckless disregard for the
Plaintiff's rights and interests.
32. The Defendant knew or should have known about the discriminatory employment
practices engaged in by its management, agents, and employees.

WHEREFORE, the Plaintiff, Karriem Keys, demands judgment in his favor against the
Defendant Hanover Foods Corp., including:

a. Damages in excess of $75,000, the exact amount to be determined at trial.

b. Attorney’s fees.

on Costs and interests.

d. Punitive damages for the Defendant’s wanton, willful, intentional, reckless, and
outrageous conduct.

e. Such other and further relief as the Court may deem just and proper.

Respectfully submitted,

Alan L. Frank Law Associates, P.A.

Ch Nee

Christopher R. King, Esq. (#6427)

1007 N. Orange Street, 4“ Floor
Wilmington, DE 19801

Phone: 302.300.4317 Fax: 215.935.1110
cking@alflaw. net
Case 1:19-cv-00435-CFC-SRF Document1 Filed 03/01/19 Page 7 of 7 PagelD #: 7

DEMAND FOR JURY TRIAL

Plaintiff demands a trial by jury for all issues so triable.

Respectfully submitted,

Alan L. Frank Law Associates, P.A.

. Lt / , ‘
Christopher R. King, Esq. (#6427)
1007 N. Orange Street, 4"" Floor
Wilmington, DE 19801
Phone: 302.300.4317 Fax: 215.935.1110
cking@alflaw.net

 
